TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 12, 2021



                                      NO. 03-21-00251-CV


                                   Desmond Ferrill, Appellant

                                                 v.

                                      Keslie Jones, Appellee




    APPEAL FROM COUNTY COURT AT LAW #4 OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the judgment signed by the trial court on July 15, 2021. Having reviewed

the record, the Court holds that appellant has not prosecuted his appeal and did not comply with

a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.